Title: From James Madison to Congress, 24 February 1813
From: Madison, James
To: Congress


February 24th 1813
I lay before Congress copies of a Proclamation of the British Lieutenant Governor of the Island of Bermuda, which has appeared under circumstances leaving no doubt of its authenticity. It recites a British order in Council of the 26 of October last, providing for the supply of the British West Indies and other Colonial possessions, by a trade under special licences; and is accompanied by a circular instruction to the Colonial Governors, which confines licenced importations from ports of the United States, to the ports of the Eastern States exclusively.
The Government of Great Britain had already introduced into her commerce during war, a system, which at once violating the rights of other nations, and resting on a mass of forgery and perjury unknown to other times, was making an unfortunate progress in undermining those principles of morality and religion, which are the best foundation of national happiness.
The policy now proclaimed to the world, introduces into her modes of warfare, a system equally distinguished by the deformity of its features, and the depravity of its character; having for its object to dissolve the ties of allegiance and the sentiments of loyalty in the adversary nation, and to seduce and seperate its componant parts, the one from the other.
The general tendency of these demoralizing and disorganizing contrivances, will be reprobated by the civilized and christian world; and the insulting attempt on the virtue, the honor, the patriotism, and the fidelity of our brethren of the Eastern States, will not fail to call forth all their indignation and resentment; and to attach more and more all the States, to that happy union and constitution, against which such insidious and malignant artifices are directed.
The better to guard, nevertheless, against the effect of individual cupidity and treachery, and to turn the corrupt projects of the Enemy against himself, I recommend to the consideration of Congress, the expediency of an effectual prohibition of any trade whatever, by Citizens or inhabitants of the United States, under special licences, whether relating to persons or ports; and in aid thereof a prohibition of all exportations from the United States in foreign bottoms; few of which are actually employed; whilst multiplying counterfeits of their flags and papers are covering and encouraging the navigation of the Enemy.
James Madison
